The arbitrators’ award, on its face, would appear to allow the so-called “counterclaim” as against My-Mill Co., Inc., only. The title of this award makes no mention of George Feinberg or Arthur Feinberg, although they had been made parties to the arbitration by respondents’ demand of July 9, 1953. Respondents themselves evidently entertained the view that this award had limited operative effect, for in entering judgment they stated that their claim against the Feinbergs and My-Mill Co., Inc., was allowed “ against My-Mill Co. Inc. only ”, Furthermore, appellants assert that at no time during the arbitration was any request made of the arbitrators that relief be granted against the Feinbergs. While there is substance to respondents’ contention that the arbitrators intended to allow their award against the individuals as well as My-Mill Co., Inc., the language they employed is equivocal. The arbitrators’ intention is not so clearly indicated upon this record to warrant a holding that the omission of the individual names of the Feinbergs was a mere oversight in the preparation of the award. The order of Special Term is unanimously modified to the extent of remanding the matter to the original arbitrators, for the sole purpose of indicating the party or parties against whom the so-called counterclaim is allowed and, as so modified, affirmed. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Botein and Bergan, JJ.